Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 4/27/2020.  Applicant has cancelled claims 1-34, 36, 38, 42, 46, 48, 52 and amended claims 35 and 45.  Accordingly, claims 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 are pending for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 are directed to the abstract idea of ranking payment instruments and charqinq bundled purchase to highest rank payment instrument, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 35 and 45 recite, in part, a method/apparatus, for performing the steps of storinq information associated with one or more payment instruments held by a user, the stored information comprising a number of and types of available payment instruments of the user, discount and incentive information from manufacturers, discount and incentive information from financial instrument companies and a predetermined priority with which to rank the user's payment instruments in a database corresponding to the smart wallet: receiving, from the user, data representing an indication from the user to make a purchase transaction for a plurality of products or services from at least one merchant;  U.S. Application No. 14/538,512Attorney Docket No.: 00008-0262-01000receiving, by the smart wallet, purchase transaction information from a merchant; identifying the purchase transaction and a listing of payment instruments accepted by the at least one merchant; processing, by the smart .  These steps describe the concept of ranking payment instruments and charqinq bundled purchase to highest rank payment instrument, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  Claims 37, 39-41, 43-44, 47, 49-51 and 53-54 are dependent on claims 35 and 45 and include all the limitations of claim 35 and 45.  Therefore, Claims 37, 39-41, 43-44, 47, 49-51 and 53-54 recite the same abstract idea of “ranking payment instruments and charqinq bundled purchase to highest rank payment instrument”.  The limitations recited in the depending claims (For example, the providing, reviewing steps and the specific type of discount information and instrument used) are further details of the abstract idea and not significantly more.  As such, the description in claims 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 of ranking payment instruments and charqinq bundled purchase to highest rank payment instrument is an abstract idea. 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “application”, “web browser” and “server” to send/receive data and performing the storing, processing, selecting steps “automatically”.  The “application”, “browser” and “server” in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.



               Claims 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 35, 39-41, 43-45, and 49-51 and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannacci (US 2002/0062249 A1) in view of Krajec (US 2003/0200157 A1), Mahaffey (US 2003/0195773) and Fisher (US 6,957,199 B1).

As per Claims 35, 45

Iannacci (‘249) discloses

automatically storing information associated with one or more payment instruments (credit cards) held by a user, see at least Fig 3 (universal account number; owner name; preferences: lowest rate/cash back), Fig 4 (payment …accounts), paragraph 0018 (allows consumers to search and display comparative information regarding credit cards and their associated incentive programs)

the stored information comprising a number of and types of available payment instruments of the user, see at least Fig 4 (payment…accounts: type BUSI/PERS, AMEX GOLD, MASTERCARD ONE… CREDIT CARD etc.)

discount and incentive information from manufacturers, see at least paragraph 0217 (incentive awards as manufacturer rebates or in-store discounts)

discount and incentive information from financial instrument companies, see at least paragraph 0018 (credit cards and their associated incentive award programs), paragraph 0028 (credit card issuer makes available certain incentive awards) and Fig 4 (cash back; issuer name: American Express… Geneva Bank…)

a predetermined priority with which to rank the user’s payment instruments in a database to the smart wallet application, see at least Fig 4 (Preferences: sorted by bank: 1) lowest interest rate 2) immediate cash discount), paragraph 0178 (one account and access mechanism gives consumers convenient access to all their payment, award, and loyalty accounts offering such practical improvements as a thinner physical wallet), paragraph 0176 (items of value e.g. credit cards, debit cards; rank specific payment and value identifiers, products or other items according to their associated benefits)

receiving, from a web browser of the user, data representing an indication from the user to make a purchase transaction for a plurality of products or services from at least one merchant, see at least paragraph 0126 (after selecting goods or services, present account identifier to merchant to make payment for goods; internet web site screen) and paragraph 0243 and paragraphs 0026-0027

receiving, by the smart wallet application, purchase transaction information from a merchant application identifying the purchase transaction, see at least paragraph 0243 
receiving, by the smart wallet application, a listing of payment instruments accepted by the at least one merchant, see at least paragraph 0243 (merchant process account identifier through terminal device which transmit transaction information to a universal server) and paragraph 0244, lines 4-11 (retrieve merchant’s information including accepted form of payment), lines 29-31 and Fig 5 (Merchant Name: Top Software; Accepted payments: MC, VISA, DISCOVER), paragraph 0112 (transaction information will first be transmitted to …a computer serer; user's preferred benefits are retrieved and reviewed) and paragraph 0113 (automatically select the best benefits according to user ’references…advance the appropriate payment accounts to use that will acquire the benefits and settle the transaction), paragraphs 0115-0116 and paragraph 0036 (settle a purchase) and Fig 1
automatically processing, by the smart wallet application, transaction information, see at least paragraph 0243 (merchant process account identifier through terminal device which transmit transaction information to a universal server), paragraph 0112 (transaction information will first be transmitted to …a computer serer; user's preferred benefits are retrieved and reviewed) and paragraph 0113 (automatically select the best benefits according to user ’references…advance the appropriate payment accounts to use that will acquire the benefits and settle the transaction), paragraphs 0115-0116 and paragraph 0036 (settle a purchase) and Fig 1 determining which of the user's stored payment instruments are accepted by the at least one merchant, see at least paragraph 0026 (payment method selection usually is performed with reference to what the merchant will accept) and paragraph 0129 (determine if the resolved payment option is acceptable to the originating merchant), paragraph 0130, and paragraph 0175 (only acceptable settlement options will be produced) and paragraph 0242 (remember their preferred option items; limited payment methods a merchant may accept), paragraph 02655 (retrieve the merchant's information including accepted forms of payment; select the universal cardholder’s associated payment and redemption accounts that are acceptable by the merchant)

determining, for the determined user’s stored payment instruments that are accepted by the at least one merchant, a ranking based on the predetermined priority, see Fig 8 (830) and paragraph 0327 (display a listing of at least one payment option item produced by evaluating a ranked benefit item listing/ The user then may select a displayed item for further action. The example may appear as: (1) American Express offers 5-for-1 miles, (2) Visa offers 3-for-1 miles, (3) Discover offers 2-for-1 miles) and paragraph 0122 (selects the payment methods that will acquire the maximum benefits according to member's profile; Visa, MasterCard, bank debit.....and any other existing or 

automatically select, based on the ranking, the highest rank payment instrument from the stored payment instruments, see at least paragraph 0026 (payment method selection usually is performed with reference to what the merchant will accept) and paragraph 0129 (determine if the resolved payment option is acceptable to the originating merchant), paragraph 0130, and paragraph 0175 (only acceptable settlement options will be produced) and paragraph 0242 (remember their preferred option items; limited payment methods a merchant may accept), paragraph 02655 (retrieve the merchant's information including accepted forms of payment; select the universal cardholder’s associated payment and redemption accounts that are acceptable by the merchant) and paragraph 0411 (priority rank of a e.g. first payment type to be requested and accepted if possible) and paragraph 0175 (only acceptable settlement options will be produced for use)

transmitting information of the highest rank selected payment instrument from the web browser (Internet website screen) of the user to the merchant application for further processing, see at least paragraph 0122 (select the payment methods that will acquire the maximum benefits according to the member’s profile; Visa, MasterCard, bank debit, Delta SkyMiles, MyPoints, Macy's and any other existing or immediately available user accounts are all contenders with the best account being automatically selected and transmitted for each transaction) and Fig 14 (First Preference: Airline Miles; American Express => selection), paragraph 0115 (after selecting the best offers…. if there is a MasterCard account available, the information needed to settle the transaction is delivered to …. the merchant), paragraph 0126 (present such account identifier to the merchant e.g. Internet website screen to make payment for the goods), paragraph 0193 (allow conventional messaging services e.g. Internet, wireless to be utilized by consumer, merchants….before during or after an action or transaction), paragraph 0126 (subscriber…present account identifier to the merchant e.g. Internet web site screen to make payment)

Iannacci (‘249) discloses initiating communication of the information of the highest rank selected payment instrument to a bank server and initiating charging the bundled purchase (several products to purchase) to the highest rank payment instrument, response to receiving the information of the highest rank selected payment instrument, see at least paragraph 0122 (when making a payment, the user provides their present invention card or other account identifier to a merchant who enters it into existing credit card payment network; server, online with payment network, finds the member’s appropriate benefits and ranks them in terms of preference and value; selects the payment methods that will acquire the maximum benefits according to the member’s profile; best account being automatically selected and transmitted for each transaction), paragraph 0115 (after selecting the best offers, determines if the user has the required payment account; if there is a MasterCard account available, the information needed to settle the transaction is delivered to the payment processors, banks and the merchant), paragraph 0241 (consumer may select several products to purchase from a merchant 

Iannacci (‘249) discloses determine the highest rank payment instrument based on information received from the financial instrument companies and select highest rank payment instrument based on discount for purchase of plurality of products or services, see at least paragraph 0124 (credit card issuers…incentives and benefits offered by these companies), paragraph 0122 (select the payment methods that will acquire the maximum benefits according to the member’s profile; Visa, MasterCard, bank debit, Delta SkyMiles, MyPoints, Macy's and any other existing or immediately available user accounts are all contenders with the best account being automatically selected and transmitted for each transaction) and Fig 14 (First Preference: Airline Miles; American Express => selection), paragraph 0176 (credit cards, debit cards….rank…according to their associated benefit) and paragraph 0110 (user’s benefit preferences) and paragraph 0121 (listing benefits by priority to them; benefits…cash discounts) and paragraph 0148, but fails to explicitly disclose the highest ranked payment instrument determined is the only instrument to provide a discount.  Mahaffey (‘773) teaches determine that a payment instrument is the only instrument to provide a discount and select the payment instrument for payment, see at least paragraph 0011 (discount is applied only when the patient uses the healthcare credit card; the patient pays the discounted amount with the healthcare credit card).  Since Iannacci is directed to making rankings and recommendations to assist user in getting purchase discounts and Mahaffey teaches determine that healthcare payment instrument is the only instrument provides discount and paying with the card, it would have been obvious to modify Iannacci's invention to include highest ranked payment instrument determined is the only instrument to provide a discount.  One would have motivated to do so for the benefit of allowing users to save money by using the only payment instrument that offers discount for payment.



As per Claims 39, 49
Iannacci (‘249) further discloses providing discount information to said smart wallet application on an on-going basis for storing and tracking, see at least paragraph 0148 (the present invention will determine if there are additional discounts available during a transaction) and paragraph 0178 (automatically reviews all available discounts) and paragraph 0180 (earned and saved discounts) and paragraph 0328 in-store discount) and paragraph 0334
As per Claims 40, 50

Iannacci (‘249) further discloses wherein the providing of discount information comprises at least one of electronically sending the discount information or automatically inputting the discount information, see at least paragraph 0043 (enter discounts… using conventional payment and settlement processing system) and paragraph 0363 (system for establishing and executing payment, discount and incentive supply and acquisition functions within a transaction processor system)
As per Claims 41, 51
Iannacci (‘249) further discloses using said smart wallet application as a discount tracker to review available discounts, see at least paragraph 0133 (review its catalog of available benefits) and paragraph 0148 (determine if there are additional discounts 
As per Claims 43, 53

Iannacci (‘249) further discloses wherein the discount information comprises at least one of temporal discounts, cash back rates, and mileage rates, see paragraph 0374 (2.5% cash back) and paragraph 0137 (applying discounts only during valid timer periods) and paragraph 0054 (mileage account… accrued award) and paragraph 0234 (mileage metric from 2.0 to 3.25 miles per transaction dollar)
As per Claims 44, 54

Iannacci (‘249) further discloses wherein the highest rank payment instrument is at least one of a credit card and a debit card, see paragraph 0115 (payment account = master credit card account) and paragraph 0122 (select the payment methods that will acquire the maximum benefits according to the member’s profile; Visa, MasterCard, bank debit, Delta SkyMiles, MyPoints, Macy's and any other existing or immediately available user accounts are all contenders with the best account being automatically selected and transmitted for each transaction) and Fig 14 (First Preference: Airline Miles; American Express => selection).  

Claims 37 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannacci (US 2002/0062249 A1) in view of Krajec (US 2003/0200157 A1), Mahaffey (US 2003/0195773) and Fisher (US 6,957,199 B1), as applied to claims 35 and 45 above, and further in view of Yun et al. (US 2002/0069122 A1).

As per Claims 37, 47
Iannacci (‘249) further disclose said smart wallet application selecting highest rank payment instrument, see at least paragraph 0122, 0129 and 0492, but fails to explicitly disclose contacting a bank with said selected payment instrument.  Yun (‘122) teaches contacting a bank with selected payment instrument, see at least paragraph 0064 (relay the desired preferred credit card number and purchase amount to the credit card issuing bank).  Both Iannacci and Yun are directed toward making payment using payment instrument.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci's invention to include contacting a bank with said selected payment instrument.  One would have been motivated to do so for the benefit of allowing issuing bank to process payment.


Response to Arguments
Applicant’s arguments with respect to the 112, 2nd Indefiniteness Rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 

	Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) the additional elements of web browser and applications is more than applying the exception using generic computer components because “special hardware components” is required 2) the claims integrate into practical application because information is automatically store and data is received from smart wallet application to/from web browser 3) the claims are not directed to abstract idea because it does not recite any limitation directed to the field of finance.  The Examiner disagrees.  In response to applicant’s argument that send/receive data using web browser and application require special hardware and integrate the claims into practical application, it sis noted that applicant's claims do precisely what DDR Holdings explains is fatal to many computer-based patents: "recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet." Id. In addition, Court decisions Ultramerical, buySafe and Cyberfone) have identified similar elements as routine and conventional (Receiving or transmitting data over a network, e.g., using the Internet to gather data).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In response to applicant’s argument that the claims are not directed to abstract idea, it is noted that the steps describe the concept of ranking payment instruments and charqinq bundled purchase to highest rank payment instrument, which is directed to abstract idea of Certain Methods of Organizing Human Activity (commercial or legal interactions include sales activities or behaviors).  Therefore, applicant’s arguments are not persuasive. 

Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.

Additional relevant reference found but not used in the rejection: PALTENGHE et al. (US 2002/0004793 A1).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIA-YI LIU/Primary Examiner, Art Unit 3695